Citation Nr: 0515978	
Decision Date: 06/14/05    Archive Date: 06/21/05

DOCKET NO.  02-18 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for the residuals of a left ankle fracture (left 
ankle disability).

2.  Entitlement to a compensable initial evaluation for the 
residuals of a right ankle injury (right ankle disability).


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from June 1997 to May 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, that granted service connection for 
left and right ankle disabilities, and assigned initial 10 
percent and noncompensable evaluations, respectively, 
effective May 18, 2001.  The veteran perfected a timely 
appeal of this determination to the Board.

In March 2005, the veteran, accompanied by his 
representative, testified at a videoconference hearing 
conducted before the undersigned Veterans Law Judge (formerly 
referred to as a Member of the Board).  At the hearing, the 
veteran requested the opportunity to submit additional 
pertinent evidence in support of his claims, and the 
undersigned Veterans Law Judge agreed to hold the record open 
for 30 days so that he could do so.  Thereafter, in April 
2005, the veteran filed, directly at the Board, a March 2005 
private medical evaluation report.  This evidence will be 
considered by the Board in the adjudication of this appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

During the course of this appeal, the veteran was afforded a 
formal VA general medical examination in June 2001, and a 
formal VA joints examination in September 2001.  In his 
statement dated since that time, as well as in his January 
2003 and March 2005 testimony, however, the veteran 
essentially indicated that his left and right ankle 
disabilities have worsened since the June and September 2001 
VA examinations.  In this regard, the Board observes that his 
report is corroborated by the March 2005 private medical 
report referred to above, in which Dr. Paul J. Beauvais 
diagnosed the veteran as having degenerative joint disease of 
both ankles, which reflects the initial impression that the 
veteran has left ankle and right ankle arthritis.  

In addition, according to the March 2005 report, the veteran 
was referred for physical therapy, indicating that pertinent 
outstanding records of his treatment are outstanding.  As 
such, given the particular circumstances of this case, the 
Board has no discretion and must conclude that these issues 
must be remanded to associate those records with the claims 
folder, and thereafter, to afford the veteran a 
contemporaneous and thorough VA orthopedic examination to 
clarify the nature and extent of his left and right ankle 
disabilities.  38 U.S.C.A. § 5103A(d)(1) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2004); see also Snuffer v. Gober, 10 
Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. 
Reg. 43,186 (1995).  Prior to providing the veteran with that 
examination, the RO should make sure that all outstanding 
medical records have been obtained.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2004).

Further, the Board notes that the veteran's representative, 
citing the decision of the United States Court of Appeals for 
Veterans Claims (Court) in DeLuca v. Brown, 8 Vet. App. 202 
(1995), maintains that higher initial evaluations are 
warranted for his left and right ankle disabilities because 
he suffers from significant pain, loss of range of motion, 
and functional impairment as a consequence of his service-
connected disabilities.  His representative also asserts that 
the veteran's ankle disabilities might warrant higher ratings 
under Diagnostic Code 5270, which the undersigned Veterans 
Law Judge pointed out during the March 2005 hearing, 
evaluates ankle conditions based on ankylosis.  In light of 
the foregoing, on remand, the RO must consider the Court's 
decision in DeLuca, as well as 38 C.F.R. § 4.40, 4.45 and 
4.59 (2004), and Diagnostic Codes 5270 and 5271.

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  After associating with the claims 
folder any pertinent outstanding records, 
the RO schedule the veteran for an 
appropriate VA examination to determine 
the nature, extent and severity of his 
service-connected left and right ankle 
disabilities.  It is imperative that the 
examiner who is designated to examine the 
veteran reviews the evidence in the 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in the examination report.  All 
indicated testing, including X-rays and 
range of motion studies, should be 
accomplished, and the examiner should 
identify all left and right ankle 
pathology found to be present.  The 
examiner must either rule in or exclude 
diagnoses of left and right ankle 
arthritis, as well as ankylosis of the 
left and right ankles.  In addition, the 
examiner must comment on Dr. Beauvais' 
March 2005 diagnosis of degenerative 
joint disease both ankles.  The examiner 
should report the findings of range of 
motion studies expressed in degrees and 
in relation to normal range of motion, 
and should fully describe any pain, 
weakened movement, excess fatigability, 
and incoordination present.  To the 
extent possible, the examiner should 
express any functional loss in terms of 
additional degrees of limited motion of 
the ankles.  The examiner must set forth 
the complete rationale underlying any 
conclusions drawn or opinions expressed, 
to include, as appropriate, citation to 
specific evidence in the record, in a 
legible report.

2.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should readjudicate the 
veteran's claims.  

3.  The veteran and his representative 
must be furnished a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


